DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 11/23/2020. As directed by the amendment: claim(s) 1-11 has/have been amended; no claim(s) has/have been cancelled and no new claim(s) has/have been added. Thus, claims 1-11 are presently pending in this application.


	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ando et al (US 2019/0362221).
Regarding claim 11, Ando discloses a non-transitory computer-readable storage medium (Fig. 1 #142 ROM) storing a computer program used for a heat treatment apparatus that includes a mounting plate and heats a substrate mounted on (The structures of the heat treatment apparatus does not impact the structure of the non-transitory computer-readable storage medium.), wherein the computer program includes a group of steps organized to perform the method of Claim 10 (Ando teaches the steps of the method found in claim 10. See the rejection of claim 10.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higashi et al (US 2016/0093519) in view of Ando et al (US 2019/0362221).
	Regarding claim 1, Higashi discloses a heat treatment apparatus (Fig. 1 #1 substrate treatment system) that includes a mounting plate (Fig. 4 #20 heating plate) and heats a substrate mounted on the mounting plate (Fig. 4 #20 heating plate) heated by a heater (Fig. 4 #21 heaters), 
the mounting plate (Fig. 4 #20 heating plate) being disposed inside a processing container (Fig. 2 #5 treatment block) and having a plurality of protrusions (Fig. 4 #22 plurality of proximity pins) formed on a surface of the mounting plate (Fig. 4 #20 heating plate) to avoid contact between the substrate and the surface of the mounting plate, 
However, Higashi does not disclose comprising: a plurality of types of physical quantity detectors configured to detect a plurality of types of physical quantities set as operation conditions, respectively; a state estimating part configured to estimate an occurrence probability occurring for each of a plurality of predetermined abnormality modes by a neural network, the state estimating part including an input layer to which a group of time-series detection values obtained for each of a plurality of types of physical quantity detection values detected respectively by the plurality of types of physical quantity detectors is inputted; and a selector configured to select one of a plurality of correspondence processes based on the occurrence probability of each of the plurality of predetermined abnormality modes estimated by the state estimating part, wherein one of the plurality of types of physical quantity detection values is a temperature detection value detected by a temperature physical quantity detectors configured to 
Nonetheless, Ando teaches a plurality of types of physical quantity detectors configured to detect a plurality of types of physical quantities set as operation conditions, respectively ([0106] lines 8-11 ---“For example, the one or more sensors 60-1, . . . , 60-N may be one or more of: a temperature sensor, a humidity sensor, a brightness sensor, an atmospheric pressure sensor.”); 
a state estimating part (Fig. 2 #102 determination unit) configured to estimate an occurrence probability occurring for each of a plurality of predetermined abnormality modes by a neural network ([0132] lines 2-6 ---“The determination unit 102 may be configured to determine, using the NN 1020, at least one value representative of a probability of the parent AI outputting an erroneous output for the image of the semiconductor substrate.”), 
the state estimating part (Fig. 2 #102 determination unit) including an input layer (Fig. 7B L1 input layer) to which a group of time-series detection values obtained for each of a plurality of types of physical quantity detection values detected respectively by the plurality of types of physical quantity detectors is inputted ([0014] lines 8-11 ---“The neural network may have been trained further using the sensor information, and the determination made by the determination unit may be based at least partially on the sensor information.”); 
and a selector (Fig. 4 #90 instruction generation unit) configured to select one of a plurality of correspondence processes based on the occurrence probability of each of the plurality of predetermined abnormality modes estimated by the state estimating part (Fig. 2 #102 determination unit) ([0145] lines 1-6 ---“The instruction generation unit 90 may be configured to generate an instruction to a manufacturing apparatus 40 as to processing of the semiconductor substrate based on the output from the output unit 106 of the evaluation device 10 and the output from the parent AI for the image of the semiconductor substrate.”), 
wherein one of the plurality of types of physical quantity detection values is a temperature detection value detected by a temperature physical quantity detector configured to detect a temperature of the mounting plate among the plurality of types of physical quantity detectors ([0014] lines 5-8 ---“The one or more sensors may be one or more of the following: a temperature sensor; a humidity sensor; a brightness sensor; an atmospheric pressure sensor.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heat treatment apparatus of Higashi by incorporating the plurality of types of physical quantity detecting parts, the state estimating part, and the selecting part as taught by Ando for the purpose of evaluating the quality of a semiconductor substrate manufactured by a semiconductor substrate manufacturing apparatus. ([0005])
Regarding claim 4, Higashi in view of Ando teaches the heat treatment apparatus as appears above (see the rejection of claim 1), and Higashi further teaches wherein the plurality of predetermined abnormality modes include a predetermined state in which a substrate is warped ([0012] entire paragraph; [0110] lines 11-14 ---“The floating-up of the wafer W may occur because of placement of the wafer W on small particles, or because of warp of a wafer W and so on.”).
Regarding claim 5, Higashi in view of Ando teaches the heat treatment apparatus as appears above (see the rejection of claim 1), and Higashi further teaches wherein the plurality of predetermined abnormality modes include a predetermined state in which the substrate boards on a foreign matter and is abnormally mounted ([0012] entire paragraph; [0110] lines 11-14 ---“The floating-up of the wafer W may occur because of placement of the wafer W on small particles, or because of warp of a wafer W and so on.”).
Regarding claim 6, Higashi in view of Ando teaches the heat treatment apparatus as appears above (see the rejection of claim 1), and Ando further teaches wherein the plurality of predetermined abnormality modes include a predetermined state in which the mounting plate is damaged ([0104] lines 6-9 ---“In various exemplary embodiments as described herein, the camera 50 may capture one or more images of an object or a part thereof that is subject to evaluation and/or classification.” The part is considered to be any part of the heat treatment apparatus where the camera can capture images of, specifically the mounting plate.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heat treatment apparatus of Higashi in view of Ando by incorporating the mode being an abnormal state of a part as taught by Ando for the purpose of evaluating the quality of the semiconductor substrate manufacturing apparatus.
Regarding claim 8, Higashi in view of Ando teaches the heat treatment apparatus as appears above (see the rejection of claim 1), and Higashi further teaches wherein the plurality of correspondence processes which are selected by the ([0087] lines 1-3 ---“ The anomaly alarm unit 117 outputs information to the display unit 122 information to report anomaly in the heat treatment condition.”), marking by a computer on a process history data of the substrate while continuing the heat treatment and warning of the abnormality, and stopping the heat treatment.
Regarding claim 9, Higashi in view of Ando teaches the heat treatment apparatus as appears above (see the rejection of claim 1), and Ando further teaches wherein the plurality of correspondence processes are respectively determined for magnitudes of the occurrence probabilities of the plurality of predetermined abnormality modes ([0143] lines 14-19 ---“ Alternatively, the output value from the output unit 104 may take either one of two values, one corresponding to correct and the other corresponding to erroneous, determined by, for example, checking whether or not the single output value y of the NN 1020 exceeds a predetermined threshold.”), and a4Appl. No. 16/018,417 Attorney Docket No. 35934UResponse to Office Action mailed August 21, 2020plurality of levels are determined in advance for the plurality of correspondence processes ([0145] lines 1-6 ---“ The instruction generation unit 90 may be configured to generate an instruction to a manufacturing apparatus 40 as to processing of the semiconductor substrate based on the output from the output unit 106 of the evaluation device 10 and the output from the parent AI for the image of the semiconductor substrate.”), respectively, 
and wherein when a condition for selecting each of the plurality of correspondence processes is established corresponding to the occurrence probability of each of the plurality of predetermined abnormality modes ([0145] lines 1-6 ---“ The instruction generation unit 90 may be configured to generate an instruction to a manufacturing apparatus 40 as to processing of the semiconductor substrate based on the output from the output unit 106 of the evaluation device 10 and the output from the parent AI for the image of the semiconductor substrate.”), the selector selects a correspondence process of a highest level among the plurality of levels for the plurality of correspondence processes ([0143] lines 14-19 ---“ Alternatively, the output value from the output unit 104 may take either one of two values, one corresponding to correct and the other corresponding to erroneous, determined by, for example, checking whether or not the single output value y of the NN 1020 exceeds a predetermined threshold.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heat treatment apparatus of Higashi in view of Ando by incorporating the correspondence process as taught by Ando for the purpose of evaluating the quality of the semiconductor substrate manufacturing apparatus.
Regarding claim 10, Higashi discloses a method of managing a heat treatment apparatus that includes a mounting plate (Fig. 4 #20 heating plate) and heats a substrate mounted on the mounting plate (Fig. 4 #20 heating plate) heated by a heater (Fig. 4 #21 heaters), 
the mounting plate (Fig. 4 #20 heating plate) being disposed inside a processing container (Fig. 2 #5 treatment block) and having a plurality of protrusions (Fig. 4 #22 plurality of proximity pins) formed on a surface of the mounting plate (Fig. 4 #20 heating plate) to avoid contact between the substrate and the surface of the mounting plate (Fig. 4 #20 heating plate).
However, Higashi does not disclose the method comprising: detecting a plurality of types of physical quantities set as operation conditions at least in a time zone after the substrate is mounted on the mounting plate; inputting a group of time-series detection values obtained for each of a plurality of types of physical quantity detection values detected in the detecting to an input layer, and obtaining an occurrence probability occurring for each of a plurality of predetermined abnormality modes by a neural network; and selecting one of a plurality of correspondence processes based on the occurrence probability of each of the plurality of predetermined abnormality modes, wherein one of the plurality of types of physical quantity detection values is a temperature detection value of the mounting plate detected in the detecting.
Nonetheless, Ando teaches the method comprising: 
detecting a plurality of types of physical quantities set as operation conditions at least in a time zone after the substrate is mounted on the mounting plate ([0106] lines 5-8 ---“Each of the sensors 60-1, . . . , 60-N may be configured to detect a value of a physical parameter that may represent an environment in which the manufacturing apparatus 40 is provided.”); 
inputting a group of time-series detection values obtained for each of a plurality of types of physical quantity detection values detected in the detecting to an input layer ([0014] lines 1-5 ---“In some examples, the machine learning device may be configured to further receive sensor information from one or more sensors provided in relation to the semiconductor substrate manufacturing apparatus and to perform the computation further using the sensor information.” ), and obtaining an occurrence probability occurring for each of a plurality of predetermined abnormality modes by a neural network ([0179] “In step S600 of FIG. 13, the instruction generation unit 90 may receive from the parent AI an output indicating quality of the substrate in an input image.”); 
and selecting one of a plurality of correspondence processes based on the occurrence probability of each of the plurality of predetermined abnormality modes ([0181] ---“After step S602, the instruction generation unit 90 may generate an instruction to the manufacturing apparatus 40 in step S604. For example, one of the instructions shown in Table 1 above may be generated depending on the combination of the outputs from the parent AI and the evaluation device received in steps S600 and S602.”), 
wherein one of the plurality of types of physical quantity detection values is a temperature detection value of the mounting plate detected in the detecting ([0014] lines 5-8 ---“The one or more sensors may be one or more of the following: a temperature sensor; a humidity sensor; a brightness sensor; an atmospheric pressure sensor.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Higashi by incorporating the steps of detecting, inputting, ad selecting as taught by Ando for the purpose of evaluating the quality of a semiconductor substrate manufactured by a semiconductor substrate manufacturing apparatus. ([0005])

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higashi et al (US 2016/0093519) in view of Ando et al (US 2019/0362221) as applied to claim 1, further in view of Parkhe et al (US 2017/0215230).
Regarding claim 2, Higashi in view of Ando teaches the heat treatment apparatus as appears above (see the rejection of claim 1), and Higashi teaches further comprising a power control circuit (Fig. 4 #112 heater control unit) that comprises: 
a power supply (The power supply is implied.) configured to supply a power to the heating element (Fig. 4 #21 heaters); 
wherein the power control circuit (Fig. 4 #112 heater control unit) is configured to generate a power command value to control the power supply to supply the power based on a deviation between the temperature detection value and a temperature target value ([0093] lines 4-9 ---“The heater control unit 112 controls the plurality of heaters 21, based on the temperatures obtained by the temperature obtaining unit 111. Specifically, the heater control unit 112 regulates power to be supplied to the heaters 21, such that the temperatures detected by the temperature sensors 40 come close to a target value.”), 
and wherein the plurality of types of physical quantity detection values include the power command value in addition to the temperature detection value ([0093] lines 4-9 ---“The heater control unit 112 controls the plurality of heaters 21, based on the temperatures obtained by the temperature obtaining unit 111. Specifically, the heater control unit 112 regulates power to be supplied to the heaters 21, such that the temperatures detected by the temperature sensors 40 come close to a target value.”).

Nonetheless, Parkhe teaches a resistance heating element located in the mounting plate and constituting the heating part (Abstract ---“The heater assembly further includes one or more main resistive heating elements disposed in the body and a plurality of additional resistive heating elements disposed in the body.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heat treatment apparatus of Higashi in view of Ando by incorporating the resistance heating element as taught by Parkhe for the purpose of providing a heat source for the substrate treatment process.
Regarding claim 3, Higashi in view of Ando teaches the heat treatment apparatus as appears above (see the rejection of claim 1), and Higashi teaches further comprising a power control circuit (Fig. 4 #112 heater control unit) that comprises: 
a power supply (The power supply is implied.) configured to supply a power to the heater (Fig. 4 #21 heaters); 
wherein the power control circuit (Fig. 4 #112 heater control unit) is configured to output a power command value to the power supply to supply the power based on a deviation between the temperature detection value and a temperature target value ([0093] lines 4-9 ---“The heater control unit 112 controls the plurality of heaters 21, based on the temperatures obtained by the temperature obtaining unit 111. Specifically, the heater control unit 112 regulates power to be supplied to the heaters 21, such that the temperatures detected by the temperature sensors 40 come close to a target value.”), 
([0093] lines 4-9 ---“The heater control unit 112 controls the plurality of heaters 21, based on the temperatures obtained by the temperature obtaining unit 111. Specifically, the heater control unit 112 regulates power to be supplied to the heaters 21, such that the temperatures detected by the temperature sensors 40 come close to a target value.”).
 Higashi teaches what appears to be a resistance heating element installed in the mounting plate and constituting the heating part but does not do so explicitly. 
Nonetheless, Parkhe teaches a resistance heating element installed in the mounting plate and constituting the heating part (Abstract ---“The heater assembly further includes one or more main resistive heating elements disposed in the body and a plurality of additional resistive heating elements disposed in the body.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heat treatment apparatus of Higashi in view of Ando by incorporating the resistance heating element as taught by Parkhe for the purpose of providing a heat source for the substrate treatment process.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higashi et al (US 2016/0093519) in view of Ando et al (US 2019/0362221) as applied to claim 1, further in view of Woodward et al (US 2012/0080832).
Regarding claim 7, Higashi in view of Ando teaches the heat treatment apparatus as appears above (see the rejection of claim 1), but does not teach further 
Nonetheless, Woodward teaches further comprising: a suction path (Fig. 9A #312 vacuum paths) that is connected to a suction port (Fig. 9A #310 holes) opened in the surface of the mounting plate (Fig. 9A #314 floor surface) so as to pull the substrate toward the mounting plate (Fig. 9A #314 floor surface), wherein the plurality of types of physical quantity detection values include a detection value of a suction pressure of the suction path ([0198] lines 11-13 ---“For such a component, a pressure sensor can be provided so as to monitor the pressure associated with the suction being provided to the recess.”) in addition to the temperature detection value.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heat treatment apparatus of Higashi in view of Ando by incorporating the suction path, suction port, and pressure sensor for monitoring pressure as taught by Woodward for the purpose of holding the substrate and providing feedback about the pressure force applied to the substrate.

Response to Arguments
Applicant's arguments filed 11/23/2020 have been fully considered but they are not persuasive. 
Applicant argues that Ando fails to disclose the features of “state estimating part” and “selector” in Claim 1. Examiner respectfully disagrees.
(state estimating part) that is configured to (i) receive the image of the semiconductor substrate, (ii) perform computation using the received image, and (iii) output information indicating the quality of the semiconductor substrate based on a result of the computation ([0005]).
Ando also teaches an instruction generation unit that may be configured to generate an instruction to a manufacturing apparatus as to processing of the semiconductor substrate based on the output from the output unit of the evaluation device and the output from the parent AI for the image of the semiconductor substrate. ([0145])

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ROBERT J UTAMA/           Primary Examiner, Art Unit 3715